Case 9:20-cv-80003-RAR Document 1-1 Entered on FLSD Docket 01/02/2020 Page 1 of 10
res CASE NUMBER: 502019CA015143XXXXMB Div: AO ****

Filing # 99494291 E-Filed 11/26/2019 02:54:00 PM

IN THE CIRCUIT COURT OF THE 15™ JUDICIAL CIRCUIT
IN AND FOR PALM BEACH COUNTY, FLORIDA

KRISTEN GREEN, ,
Case No: i
Plaintiff, ——

Vv

CAREERS USA, INC., a Florida corporation, (p SUC .
Defendant. z \2 | C (4

SUMMONS (ete

 

 

 

THE STATE OF FLORIDA:
To Each Sheriff of the State:

YOU ARE HEREBY COMMANDED to serve this Summons, and a copy of the
Complaint, in this action on Defendant:

CAREERS USA, INC.

by serving its Registered Agent
Jennifer Johnson, Esq.

6501 Congress Avenue

Boca Raton, FL 33487

IMPORTANT

A lawsuit has been filed against you. You have twenty (20) calendar days after this
summons is served on you to file a written responsc to the attached Complaint with the Clerk of
the Circuit Court, Palm Beach County, 205 North Dixie Highway, West Palm Beach, FL 33401.
A phone call will not protect you. Your written response, including the case number given above
and the names of the parties must be filed if you want the court to hear your side of the case. If
you do not file your response on time, you may lose the case, and your wages, money, and
property may thereafter be taken without further warning from the Court. There are other legal
requirements. You may want to call an attorney right away. If you do not know an attorney, you
may call an attorney referral service or a legal aid office (listed in the phone book).

If you chose to file a written response yourself, at the same time you file your written
response to the Court you must also mail or take a copy of your written response to Gregg I.

Shavitz, Esq. and Paolo C. Meireles, Esq., Shavitz Law Group, P.A., 951 Yamato Road, Suite
285, Boca Raton, FL 33431.

FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 11/26/2019 02:54:00 PM

Exhibit A
Case 9:20-cv-80003-RAR Document 1-1 Entered on FLSD Docket 01/02/2020 Page 2 of 10

IMPORTANTE

Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
notificacion,para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
despojado de sus ingresos y propiedadas, o privado de sus derechos, sin previo aviso del tribunal.
Existen otros requisitos legales. Si lo desea, puede Usted consultar a un abogado
inmediatamente. Si no conoce a un abogado, puede Ilamar a una de las oficinas de asistencia
legal que aparecen en la guia telefonica.

Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
respuesta ante el tribunal, debera Usted enviar por correo o entregar una copia de su respuesta a
la persona denominada abajo como “Plaintiff/Plaintiff's Attomey" (Demandante o Abogado del
Demandante).

IMPORTANT

Des poursuites judiciares ont ete entreprises contre vous. Vous avez 20 jours consecutifs
a partir de la date de l'assignation de cette citation pour deposer une reponse erite a la plainte ci-
jointe aupres de ce tribuanl. Un simple coup de telephone est insuffisant pour vous proteger.
Vous etes oblige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et
du nom des parties nomees ici, si vous souhaitez que le tribunal entende votre cause. Si vous ne
deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que
votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
ulerieur du tribunal. II y a d'autres obligations juridiques et vous pouvez requerir les services
immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telphoner a un service
de reference d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de telephones).

Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement,
en meme temps que cette formalite,faire parvenir ou expedier une copie de votre reponse ecrite
au "Plaintiff/Plaintiffs Attorney" (Plaignant ou a son avocat) nomme ci-dessous.
Case 9:20-cv-80003-RAR Document 1-1 Entered on FLSD Docket 01/02/2020 Page 3 of 10

WITNESS my hand and the Seal of this Court this day of November 2019.

GREGG I. SHAVITZ (Bar No. 11398)
Email: gshavitz@shavitzlaw.com
SHAVITZ LAW GROUP, P.A.

951 Yamato Road, Suite 285

Boca Raton, FL 33431

Telephone: (561) 447-8888

Facsimile: (561) 447-8831

CAMAR R. JONES (Bar No. 720291)
Email: cjones@shavitzlaw.com
SHAVITZ LAW GROUP, P.A.

951 Yamato Road, Suite 285

Boca Raton, FL 33431

Telephone: (561) 447-8888
Facsimile: (561) 447-8831

ALAN QUILES (Bar No. 62431)
Email: aquiles@shavitzlaw.com
SHAVITZ LAW GROUP, P.A.
951 Yamato Road, Suite 285
Boca Raton, FL 33431
Telephone: (561) 447-8888
Facsimile: (561) 447-8831

Attorneys for Plaintiffs
Nov 27 2019

As Clerk of said Court

by: Blohe- Smith

BLAKE SMITH

 

 
_Case 9:20-cv-80003-RAR Document 1-1 Entered on FLSD Docket 01/02/2020 Page 4 of 10

Filing # 99494291 E-Filed 11/26/2019 02:54:00 PM

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for

 

 

completion.)
I. CASE STYLE
IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT,
IN AND FOR PALM BEACH COUNTY, FLORIDA
Case No.:
Judge:
Kristen Green
Plaintiff
vs.
CAREERS USA INC
Defendant
Il. TYPE OF CASE
O _Non-homestead residential foreclosure
C1 Condominium $250,00 or more
O Contracts and indebtedness 1 Other real property actions $0 - $50,000
CJ Eminent domain (1 Other real property actions $50,001 - $249,999
D Auto negligence © Other real property actions $250,000 or more
O Negligence ~ other .
QO = Professional malpractice

Business governance

Business torts

Environmental/Toxic tort

Third party indemnification

Construction defect

Mass tort

Negligent security

Nursing home negligence

Premises liability —- commercial

O Premises liability — residential

Products liability

Real Property/Mortgage foreclosure

Commercial foreclosure $0 - $50,000
Commercial foreclosure $50,001 - $249,999
Commercial foreclosure $250,000 or more
Homestead residential foreclosure $0 - 50,000
Homestead residential foreclosure $50,004 -
$249,999

Homestead residential foreclosure $250,000 or
more

Non-homestead residential foreclosure $0 -
$50,000

Non-homestead residential foreclosure
$50,001 - $249,999

DooCpopanoDo

Odea

fo a

os]

 

|X

Malpractice — business
Malpractice — medical
Malpractice — other professional

Q

pla iolo glo

Antitrust/Trade Regulation
Business Transaction
Circuit Civil - Not Applicable

Constitutional challenge-statute or
ordinance

Constitutional challenge-proposed
amendment

Corporate Trusts
Discrimination-employment or other
insurance claims

Intellectual property

Libel/Slander

Shareholder derivative action
Securities litigation

Trade secrets

Trust litigation

io

oloepoo odo
Case 9:20-cv-80003-RAR Document 1-1 Entered on FLSD Docket 01/02/2020 Page 5 of 10

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes 0 No

tlt, REMEDIES SOUGHT (check all that apply):
Monetary;
( Non-monetary declaratory or injunctive relief;
& Punitive

Iv. | NUMBER OF CAUSES OF ACTION: ()
(Specify)

Florida Civil Rights Act, F.S. § 760.01

Vv. IS THIS CASE A CLASS ACTION LAWSUIT?
O Yes
No

Vi. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
No
O Yes — If “yes” list all related cases by name, case number and court:

VIL IS JURY TRIAL DEMANDED IN COMPLAINT?
& Yes
O No

 

i CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Gregg I. Shavitz FL Bar No.: 11398
Attorney or party (Bar number, if attorney)

Gregg I. Shavitz 11/26/2019
(Type or print name) Date
_Case 9:20-cv-80003-RAR Document 1-1 Entered on FLSD Docket 01/02/2020 Page 6 of 10

Filing # 99494291 E-Filed 11/26/2019 02:54:00 PM

IN THE CIRCUIT COURT OF THE 15™ JUDICIAL CIRCUIT
IN AND FOR PALM BEACH COUNTY, FLORIDA

CASE NO: XXXXXXXXXXKX
KRISTEN GREEN,
Plaintiff,
V.
CAREERS USA, INC., a Florida corporation,

Defendant.

COMPLAINT

Plaintiff, Kristen Green (“Green”), through counsel, files this Complaint against

Defendant Careers USA, Inc. (“CUSA”). In support, Plaintiff states:
PARTIES

1. Plaintiff Green is a citizen of the United States and a resident of Broward County,
Florida, and is otherwise subject to the jurisdiction of this Court.

2. Defendant CUSA is a Florida corporation with its principal place of business in
Boca Raton, Florida.

JURISDICTION AND VENUE
3. This is a claim for equitable relief and monetary relief in excess of $15,000.00,

and thus jurisdiction is proper in this Court.

4, The unlawful practices occurred in Palm Beach County, and therefore venue is
properly in this Court.
5. This Court has personal jurisdiction over Defendant as it continuously and

systematically does business in Palm Beach County, Florida, and specifically employed the
_ Case 9:20-cv-80003-RAR Document 1-1 Entered on FLSD Docket 01/02/2020 Page 7 of 10

Plaintiff in Palm Beach County, Florida. Additionally, all of the claims asserted herein arise out
of conduct that occurred in Palm Beach County, Florida.

6. As set forth below Plaintiff has exhausted all administrative remedies with respect
to her claims under the Florida Civil Rights Act.

FACTS

7. CUSA is a for profit national staffing firm headquartered in Boca Raton, Florida,
offering Fortune 500 businesses a wide range of staffing services including temporary, temp-to-
hire and direct hire personnel.

8. Green began work for CUSA as a Branch Manager in November, 2017 as the
Palm Beach Gardens branch location.

9. Ms. Green excelled in her Branch Manager position. Green was never subject to
any significant disciplinary action or negative performance reviews from the commencement of
her employment through January, 2018.

10. In early January, 2018, Ms. Green informed CUSA that she was pregnant.

11. | CUSA’s retaliatory treatment of Ms. Green commenced almost immediately.

12. In the days following the disclosure of Ms. Green’s pregnancy, CUSA began a
systematic campaign of hostility and unfounded criticism toward Ms. Green in an effort to
establish a pretexual basis for her termination. Ms. Green’s supervisor and co-workers began
treating her with hostility. In addition, Ms. Green’s immediate supervisor demanded that Ms.
Green provide him with a detailed schedule of all anticipated physician visits that she would be
required to take during the next three months of her pregnancy.

13. After enduring the hostility for approximately two weeks, Ms. Green confronted

her supervisor complaining of the hostile environment and her belief that it was the result of
_ Case 9:20-cv-80003-RAR Document 1-1 Entered on FLSD Docket 01/02/2020 Page 8 of 10

disclosing her pregnancy to him. Ms. Green’s supervisor responded by unfairly and inaccurately
criticizing Ms. Green’s performance. The following day, on January 19, 2018, Ms. Green’s
supervisor presented Ms. Green with an Employee Counselling Report listing the unfair and
inaccurate criticism of Ms. Green’s performance.

14. | Ms. Green contacted the CUSA Human Resources department fo complaint that
she felt that the unfounded criticism was based on her disclosure of her pregnancy, and she did
not want to sign the Report. The Human Resources Department conducted no investigation of
Ms. Green’s reported discrimination, and instead instructed her to just sign the Report.
However, Ms, Green did not sign.

15. CUSA had not provided Ms. Green with criticism or negative performance
reviews, write-ups or discipline prior to disclosing her pregnancy. Ms. Green’s performance as a
Branch Manager did not decline or change at all following the disclosure of her pregnancy. Ms.
Green’s sales performance measured favorably to others in the Palm Beach Gardens office.

16. After and as a result of reporting the discrimination to Human Resources, the
hostile and retaliatory unfounded criticism and acrimony increased in severity and frequency.
Within approximately three weeks of her discrimination complaint to HR, CUSA terminated Ms.
Green because she was pregnant and in retaliation for her complaints of discrimination, without
investigation or a valid non-discriminatory reason.

17. CUSA took little or no action against other employees engaged in the same
conduct who were not pregnant.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

18. Green incorporates each of the foregoing paragraphs as if fully set forth herein.
, Case 9:20-cv-80003-RAR Document 1-1 Entered on FLSD Docket 01/02/2020 Page 9 of 10

19. Green timely filed a charge of discrimination with the EEOC and the Florida
Commission on Human Relations (“FCHR”) on November 9, 2018. The FCHR filed to reach
any findings as to Plaintiff's charge within 180 days. Subsequent to the 180 day period
following the filing of her charge of discrimination, the EEOC issued its Dismissal and Notice of
Rights. Thus, Green has exhausted her administrative remedies and this suit is timely filed.

COUNT I - DISCRIMINATION IN VIOLATION OF THE
FLORIDA CIVIL RIGHTS ACT

20. Green incorporates each of the foregoing paragraphs as if fully set forth herein.

21. CUSA has violated the Florida Civil Rights Act, F.S. § 760.01, et seq., by
discriminating against Green because of her pregnancy in this manner, affecting the terms,
conditions and privileges of Green’s employment.

22. Green has been damaged as a result of CUSA’s violation of the law.

23. CUSA has acted with malice and/or reckless disregard for Green’s statutorily
protected rights.

24. An award of punitive damages is therefore appropriate.

COUNT II - RETALIATION IN VIOLATION OF THE
FLORIDA CIVIL RIGHTS ACT

25. Green incorporates each of the foregoing paragraphs as if fully set forth herein.

26. CUSA has violated the Florida Civil Rights Act, F.S. § 760.01, ef seqg., by
retaliating against Green because she engaged in protected activity under the Act, affecting the
terms, conditions and privileges of Green’s employment.

27. Green has been damaged as a result of CUSA’s violation of the law.

28. CUSA has acted with malice and/or reckless disregard for Green’s statutorily

protected rights.
,Case 9:20-cv-80003-RAR Document 1-1 Entered on FLSD Docket 01/02/2020 Page 10 of 10

29. Anaward of punitive damages is therefore appropriate.

Green incorporates the allegations of paragraphs 1-36 as if fully set forth herein.
JURY DEMAND
30. Green demands a trial by jury with respect to all claims so triable.
ATTORNEY’S FEES

31. Pursuant to the Florida Civil Rights Act, Green hereby demands recovery of all

reasonable and necessary attorneys’ fees incurred in the prosecution of this matter.
PRAYER

Accordingly, Plaintiff Kristen Green prays that the Court:

a) enter judgment in her favor for Defendant’s discrimination and retaliation and
against her;
b) award her back pay, reinstatement and/or front pay, as well as compensatory

and/or punitive damages;

c) award attorney’s fees, expert fees and costs to Plaintiff pursuant to the FCRA; and

d) award such other and further relief to which Plaintiff may show herself entitled.
Respectfully submitted,

THE SHAVITZ LAW GROUP, P.A.

SP yy Ch?

Gregg I. Shavitz

Camar R. Jones

Alan Quiles

951 Yamato Road, Suite 285
Boca Raton, FL 3343]
Telephone: (561) 447-8888
Fax: (561) 447-8831

 

ATTORNEYS FOR PLAINTIFF
